Case_1:19-cr-10080-NMG. Document 546-14 Filed 09/03/19 Page-1 of.1

From: Timothy Brunold <brunold@usc.edu>
To: Donna Heinel

Sent: 12/16/2014 5:15:42 PM

Subject: RE:

| have just been directed to admit this student to the spring semester. Someone on my team will put that decision
on today and the ball will get rolling for her.

Tim

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way — JHH 216

Los Angeles, California 90089-0911

Tel: 213.740.6753

Executive assistant: Brenda Mallory (mallory@usc.edu)

From: Donna Heinel [mailto:dheinel@usc.edu]
Sent: Tuesday, December 16, 2014 10:22 AM
To: Timothy Brunold

Cc: Katharine Harrington

Subject:

Tim,

This is a follow-up to the email below. She has received her Fall grades. She has the backing of Pat and | believe
there is interest from the President's office with regard to the grandmother. Appreciate it...they came through
Athletics due to father endowing our community service position for 5 mil.

From: Donna Heinel

Sent: Monday, November 24, 2014 1:48 PM
To: Tim Brunold

Subject:

Tim,

Is there any room for mid-year transfer who does not need housing? To be transparent--Our community service
initiative is funded by the GENE oundation-tris is the daughter. | ‘eos a good academic school or
| would never ask. She has the full support of Pat. Appreciate any input.

Donna C. Heinel Ed.D

Senior Associate Athletic Director/SWA

Associate Professor-Rossier School of Education
University of Southern California

USAO-VB-01231814
